ROBERT L. BLAND, Judge.
On the morning of October 1, 1942, a 1934 Dodge motor vehicle, bearing West Virginia license No. 60-050, owned by-claimant David Cox of Anmoore, West Virginia, was parked on the state controlled road at Anmoore. State road commission truck No. 430-15, operated by Clarence Edwards, was driven into a private driveway and then backed across the road to a spreader and negligently collided with claimant’s car damaging the left rear corner of its body. The road commission admits that the driver of the state truck was at fault and recommends an award of $5.00 in settlement of the damage done to claimant’s vehicle, which amount claimant agrees to accept in full settlement of his claim, and which amount is approved for payment by the special assistant to the attorney general.
An award is therefore made in favor of claimant David Cox for the said sum of five dollars ($5.00).